United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                    UNITED STATES COURT OF APPEALS            December 9, 2003
                             FIFTH CIRCUIT
                                                           Charles R. Fulbruge III
                                                                   Clerk
                             No. 03-60105
                           Summary Calendar


                           KWOK HUNG TANG,

                                                           Petitioner,

                                versus

                JOHN ASHCROFT, U.S. ATTORNEY GENERAL,

                                                           Respondent.


                Petition for Review of an Order of the
                     Board of Immigration Appeals
                             (A76 391 999)


Before BARKSDALE, EMILIO M. GARZA, and DENNIS, Circuit Judges.

PER CURIAM:*

     KOOK Hung Tang petitions for review of an order of the Board

of Immigration Appeals (BIA) denying his motion to reopen.              He

contends that the evidence attached to the motion demonstrates:

circumstances in Hong Kong have changed since his removal order was

issued; and he will be persecuted by the government if he returns

to Hong Kong.

     Tang has failed to produce material evidence that would

establish his prima facie case for asylum or withholding of removal


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
based upon changed conditions in Hong Kong.    See INS v. Diehard,

502 U.S. 314, 322-23 (1992).    Therefore, he has not established

that the BIA abused its discretion in denying his motion to reopen.

See Eye v. Ashcroft, 293 F.3d 899, 904 (5th Cir. 2002); Bahraini v.

United States Immigration and Naturalization Service, 782 F.2d

1243, 1244 (5th Cir.), cert. denied, 479 U.S. 930 (1986).

                                                         DENIED




                                2